PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/364,027
Filing Date: 25 Mar 2019
Appellant(s): Lapic et al.



__________________
Robert P. Auerbach 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/06/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every grounds of rejection set forth in the Office action dated 10/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTION.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant’s argument: 
Claims 1, 7, and 13 herein recite, inter alia the feature of: 
operating a multimedia message service (MMS) composer to generate a message parcel from the at least one image and the archival link;
Chen in view of Boerner, further in view of DeMattei, neither teaches nor suggests at least the aforementioned feature of independent claims 1, 7, and 13. 
The primary reference (Chen), teaches sending the PDF and image to an archive. DeMattei teaches sending multi-element content such as links via MMS by embedding a link within an image or video. However, DeMattei doesn’t explicitly teach or suggest generating a message parcel from an image and an archival link, and sending it to the second user. DeMattei teaches embedding a link within an image or video. The portions of Chen and Boerner cited against Feature A of claims 1, 7, and 13 also fail to teach or suggest this feature. By contrast, Feature A of claims 1, 7, and 13 of the present disclosure states that a message parcel is created from an image and an archival link. 

Examiners’ response to appellant’s argument:  
The examiners respectfully disagree. DeMattei teaches generating a message parcel from an image and an archival link, and sending it to the second user (Parag. [0072-0073] lines 1-8, Parag. [0085], Parag. [0096] and Parag. [0109]; (The art teaches that a mobile device (MMS composer) user selects a content and embeds or create a link within an image to be sent to a receiving device (Second mobile device). Further, the art teaches that the mobile device has the capabilities to send an MMS)). i.e., the MMS message is created using an image and a link, and the link is embedded within the image.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the archival link 304 is separate from each of the images; and the message parcel 310 of the present disclosure, where the archival link is included alongside an image or multiple images, and is independent from intrinsic association with either) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, based on the broadest reasonable interpretation of the claim language, the examiners interpret generating a message parcel from an image and an archival link as equivalent to combining an image and a link to create a message; the message is created using an image and a link. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Abdelbasst Talioua/Examiner, Art Unit 2442                                                                                                                                                                                                        

Conferees:
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee: In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment